 


109 HRES 769 IH: Recognizing Virginia’s James River as 
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 769 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Jo Ann Davis of Virginia (for herself, Mr. Scott of Virginia, Mrs. Drake, Mr. Cantor, and Mr. Goodlatte) submitted the following resolution; which was referred to the Committee on Resources 
 
RESOLUTION 
Recognizing Virginia’s James River as America’s Founding River. 
 
 
Whereas Virginia's James River is considered a great natural asset of the United States for its historical, environmental, and economic significance; 
Whereas the first permanent English settlement in America was founded on the banks of the James River at Jamestown, Virginia, in 1607; 
Whereas, prior to European settlement, the James River was known as Powhatan River, a name associated with Chief Powhatan, who was a key figure in the relationship between the Native American tribes and the Jamestown settlement; 
Whereas, for thousands of years, the James River provided a source of nourishment and enrichment to the Native American tribes that lived along its course; 
Whereas the James River played a critical role in the founding of America by sustaining the early settlers with its bounty, providing valuable commodities to build the emerging economy of a new colony, and serving as a strategic transportation corridor that shaped the settlement and commerce of the region; 
Whereas the James River is one of America’s most historic rivers with over 1,100 historic landmarks within its watershed; 
Whereas the James River watershed is home to the first colonial capital in America and to numerous founding fathers and presidents, including Thomas Jefferson, Patrick Henry, James Monroe, James Madison, William Henry Harrison, and John Tyler; 
Whereas the James River’s natural resources, scenic beauty, and recreational opportunities continue to enhance the quality of life of visitors and the people living along it; 
Whereas Congress passed the Chesapeake Bay Restoration Act of 2000, committing the Federal Government to achieve improved water quality and improvements in the productivity of living resources in the James River, as a tributary to the Chesapeake Bay; 
Whereas the year 2007 marks the 400th anniversary of the founding of Jamestown; and 
Whereas, throughout 2006 and 2007, many events are planned as part of America’s 400th Anniversary, which is an 18-month commemoration of the historic events that occurred on and around the James River in 1607 and the enduring world-wide significance of those historic events: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Virginia’s James River as America’s Founding River; 
(2)recognizes the extraordinary historic, economic, recreational, and environmental importance of the James River; 
(3)encourages the people of the United States to observe and celebrate the James River’s contribution to our Nation’s history with appropriate ceremonies and activities during America’s 400th Anniversary; and 
(4)recommits itself to protecting and restoring the James River for the enjoyment and prosperity of current and future generations. 
 
